Citation Nr: 1227971	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-50 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Subsequent to the November 2009 statement of the case, the Veteran submitted additional lay statements in support of his claims, and these documents were associated with the claims file.  The Veteran waived initial RO consideration of 
this evidence in a July 2012 statement through his representative.  See 38 C.F.R. 
§ 20.1304 (2011).   

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for an increased rating for PTSD.  

The Veteran was last afforded a VA examination for his PTSD in June 2009, over 3 years ago.  The Veteran and his wife have submitted statements suggesting his condition may have worsened since his last examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Because there may have been changes in the Veteran's condition since the last examination, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board notes the Veteran's representative has asserted that an inferred claim of unemployability due to PTSD has been raised by the record.  However, the Board notes that the record reflects the Veteran has been employed throughout the course of the appeal, to include his mention of still being employed in 2010, although fearing that he would be fired.  Thus, it is unclear whether the Veteran, is, in fact, claiming entitlement to unemployability benefits.  On remand, the RO/AMC should clarify the Veteran's intention in this regard, and if he is claiming entitlement to a total disability rating based on unemployability (TDIU), he should be furnished notice of the requirements for a TDIU pursuant to the Veterans Claims Assistance Act (VCAA), as well as an application form for TDIU to obtain information concerning employment history and earnings.  

Finally, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether he is claiming entitlement to a TDIU.  If so, send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, enclose a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and ask him to fully complete the form.  

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his PTSD.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since July 2009 from the VA Medical Center in Lyons, New Jersey and the VA Outpatient Clinic in Hackensack, New Jersey.
 
3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner must review the claims folder in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning, to include an opinion as to whether the Veteran's PTSD renders him unable to obtain or retain gainful employment.  The reasoning for any opinions given should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal, to include entitlement to a TDIU due to PTSD if raised, remain denied then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



